         Case 1:19-cr-00144-AKH Document 133 Filed 11/02/20 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                   November 2, 2020

ECF and E-mail
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
New York, New York 10007

              Re:     United States v. Tareck Zaidan El Aissami Maddah, et al.,
                      No. 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

         On October 21, 2020, Victor Mones filed a motion seeking relief in connection with
alleged violations of the Government’s obligations under Brady v. Maryland, 373 U.S. 83 (1963)
and Giglio v. United States, 405 U.S. 150 (1972). At a pretrial conference on October 28, 2020,
and in a subsequent Order docketed the same day, the Court denied Mones’s motion without
prejudice. On October 30, 2020, Mones moved to withdraw his guilty plea. Although the
Government does not concede any Brady or Giglio violations, under the unique facts and
circumstances of this case, the Government does not object to Mones withdrawing his guilty plea.



                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                            By:       /s/
                                                   Samuel S. Adelsberg
                                                   Amanda L. Houle
                                                   Assistant United States Attorneys
                                                   (212) 637-2492 / 2194



CC: counsel of record via ECF
